Pinney, J.
1. The question on this appeal is not whether the plaintiff may possibly be entitled to some equitable relief against the defendant upon some one or more of the various matters embraced in the complaint, in respect to which we are not now called upon to give any opinion, but whether the complaint shows any ground for restraining the prosecution of the defendant’s action of replevin. The action of replevin is brought upon the ground that the plaintiff therein was the owner of the lands from which the logs, the subject of that action, were cut and removed by the defendant, who is the plaintiff in the present action, and that as such owner of the lands he owns also the logs in question and is entitled to recover them in his action of replevin. ITis ownership of the lands is expressly alleged in his complaint as the foundation of his title to the logs, and this was put in issue by the defendant’s answer, and it claimed to be the owner of the lands and of the logs in question as well. In its complaint in this action, the defendant in the replevin suit makes the same claim of title to the lands and logs, and has set up various grounds upon which it attacks the title of the defendant herein, and insists that it is void. There can be no doubt that the defendant in the replevin suit, under the issue therein, is entitled to show any matter in evidence that will defeat the title of the plaintiff in that action, whether it relates to the validity of the alleged redemption of the lands on which the logs were cut from the tax sales, or to show in that action that the receipts or *646certificates of redemption are forged or fraudulent, or that the more recently acquired tax deed of the defendant in this action is void for any of the reasons set out in the complaint herein. It is plain from its complaint in the present action that, as defendant in the action of replevin, it has a plain and adequate remedy and defense at law, and it is elementary that in such case the plaintiff in the re-plevin action will not be restrained from prosecuting his action at law. Pennoyer v. Allen, 51 Wis. 360, 362; Comm. Bank v. Fire Ins. Co. 84 Wis. 12, 18, and cases cited.
2. If the plaintiff in this action can successfully defend itself in the legal action without resort to a court of equity, as we hold it may, in respect to the various matters it sets up to show the invalidity of the defendant’s title, and is able to make good its claims in that respect, any judgment rendered in the action of replevin on the question of title to the logs, which has been expressly put in issue therein, will necessarily be conclusive on the title to the lands so put in issue, whenever it comes in question between the parties to this action, or their privies, in any other, although brought for a different purpose. For this reason, the plaintiff in this action will not need affirmative equitable relief in respect to its title. A judgment in favor of the defendant in the replevin action, upon the question of title to the logs, will be conclusive, not only as to the res of that case, but as to all further litigation between the same parties touching the same subject matter, though the res itself may be different. Beloit v. Morgan, 7 Wall. 619; Gardner v. Buckbee, 3 Cow. 120; Taylor v. Matteson, 86 Wis. 120; Warner v. Trow, 36 Wis. 196; Lawrence v. Milwaukee, 45 Wis. 306; Morse v. Marshall, 97 Mass. 522; Doty v. Brown, 4 N. Y. 71; Babcock & Co. v. Camp, 12 Ohio St. 12.
The circuit court rightly refused to grant the in junctional order applied for.
By the Court.— The order of the circuit court is affirmed.